DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Amendment filed 8/26/22 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	No claims have been added, canceled or amended.
Remarks drawn to rejections of Office Action mailed 4/28/22 include:
Double Patenting Rejections over US Patent Nos 8,580,762 and 9,096,634: The terminal disclaimer filed on 8/26/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos 8,580,762 and 9,096,634 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As such, the double patenting rejection over these two patents has been withdrawn.
Double Patenting Rejections over US 9,446,064; 10,525,074; 9,597,348; 10,881,680; 10,968,247; and 10,143,704: which have been maintained for reasons of record.
Provisional Double Patenting Rejections over 16/575,957; 17/130,936; and 17/140,331: which have been maintained for reasons of record. 

Election/Restrictions
	Applicant’s election of Compound 2 in response to the species requirement is maintained and the claims herein are being examined as they relate to the compound of formula 2. Claims 2-7 and 11-22 are examined herein as they relate to the elected species.
The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 2-7 and 11-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,446,064 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods set forth in the claims of ‘064 would anticipate the methods claimed herein, as both are drawn to treating cancer (or hematological cancer/leukemia/etc) with the identical compound. A skilled artisan would see the applications are substantially overlapping.
Applicant’s arguments filed 8/26/22 have been considered but are not persuasive. Applicants argued that the claims of ‘064 are silent to the monotherapy treatment as required by the present independent claims 2, 3, and 4. The examiner notes that the present claims use open claim language and are not required to be monotherapy. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the present claims require monotherapy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner is unclear what applicants are stating regarding the dates: 
“The '064 Patent has a non-provisional filing date of March 14, 2014. The instant application, which is silent as to the combination of the composition, was filed as a non-provisional application on December 2, 2011 (i.e., that prior to the non-provisional filing date of the '064 Patent). Thus, a person of skill in the art at the time of filing the instant application would not have been able to look toward the '064 Patent as it was not filed as of December 2, 2011.”
The present claims are prima facia obvious in view of ‘064 since ‘064 teaches to treat cancer, including hematological cancers such as leukemia (see claims 6 and 17) with the same compound elected herein. The present claims do not preclude the use of the additional agent in ‘064 nor are limited to monotherapy as applicants argue.

The rejection of claims 2-7 and 11-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,525,074 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods set forth in the claims of ‘074 would anticipate the methods claimed herein, as both are drawn to treating cancer (or hematological cancer/leukemia/etc) with the identical compound. A skilled artisan would see the applications are substantially overlapping.
Applicant’s arguments filed 8/26/22 have been considered but are not persuasive. Applicants argued that the claims of ‘074 are silent to the monotherapy treatment as required by the present independent claims 2, 3, and 4. The examiner notes that the present claims use open claim language and are not required to be monotherapy. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the present claims require monotherapy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 The examiner is unclear what applicants are stating regarding the dates: 
“The '074 Patent has a non-provisional filing date of March 14, 2014. The instant application, which is silent as to the combination of the composition, was filed as a non-provisional application on December 2, 2011 (i.e., prior to the non-provisional filing date of the '074 Patent). Thus, a person of skill in the art at the time of filing the instant application would not have been able to look toward the '074 Patent as it was not filed as of December 2, 2011.”
The present claims are prima facia obvious in view of ‘074 since ‘074 teaches to treat cancer, including hematological cancers such as leukemia (see claims 4 and 12) with the same compound elected herein. The present claims do not preclude the use of the additional agent in ‘074 nor are limited to monotherapy as applicants argue.

The rejection of claims 2-7 and 11-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,597,348 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treatment set forth in ‘348 would anticipate the present claims as both applications are drawn to treating the same cancers with the same compounds. A skilled artisan would see the applications are indeed substantially overlapping and embracing the same subject matter.
Applicant’s arguments filed 8/26/22 have been considered but are not persuasive. Applicants argued that the claims of ‘348 are silent to the monotherapy treatment with no previous treatment in a subject at any age as required by the present independent claims 2, 3, and 4. The examiner notes that the present claims use open claim language and are not required to be monotherapy with no previous treatment in a subject at any age. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., monotherapy with no previous treatment in a subject at any age) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner is unclear what applicants are stating regarding the dates: 
“The '348 Patent has a non-provisional filing date of September 6, 2013. The instant claims, which are silent as to if the subject is at least 50 years old and had at least one prior therapy, was filed as a non-provisional application on December 2, 2011 (i.e., prior to the non- provisional filing date of the '348 Patent). Thus, a person of skill in the art at the time of filing the instant application would not have been able to look toward the '348 Patent as it was not filed as of December 2, 2011.”
The present claims are prima facia obvious in view of ‘348 since ‘348 teaches to treat hematological cancers such as leukemia (see claim 5) with the same compound elected herein. The present claims do not preclude the method to be practiced on those of ‘348 nor are limited to monotherapy with no previous treatment in a subject at any age as applicants argue.

The rejection of claims 2-7 and 11-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,881,680 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treatment set forth in ‘680 would anticipate the present claims as both applications are drawn to treating the same cancers with the same compounds. A skilled artisan would see the applications are indeed substantially overlapping and embracing the same subject matter.
Applicant’s arguments filed 8/26/22 have been considered but are not persuasive. Applicants argued that the claims of ‘680 are silent to the monotherapy treatment with no previous treatment in a subject at any age as required by the present independent claims 2, 3, and 4. The examiner notes that the present claims use open claim language and are not required to be monotherapy with no previous treatment in a subject at any age. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., monotherapy with no previous treatment in a subject at any age) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner is unclear what applicants are stating regarding the dates. 
The present claims are prima facia obvious in view of ‘680 since ‘680 teaches to treat hematological cancers such as leukemia (see claim 4) with the same compound elected herein. The present claims do not preclude the method to be practiced on those of ‘680 nor are limited to monotherapy with no previous treatment in a subject at any age as applicants argue.

The rejection of claims 2-7 and 11-22 on the ground of nonstatutory double patenting as being unpatentable over claims 2-17 of U.S. Patent No. 10,968,247 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treatment set forth in ‘247 would anticipate the present claims as both applications are drawn to treating the same cancers with the same compounds. The crystalline forms in ‘247 would be seen to anticipate the compounds claimed (and elected) herein. A skilled artisan would see the applications are indeed substantially overlapping and embracing the same subject matter.
Applicant’s arguments filed 8/26/22 have been considered but are not persuasive. Applicants argued that the claims of ‘247 are silent to the treatment of cancer, hematological cancer or leukemia with formula II as a monotherapy treatment as required by the present independent claims 2, 3, and 4. Claims 2, 3, and 4 of ‘247 are drawn to treating cancer, a hematological cancer or leukemia respectively. The examiner notes that the present claims use open claim language and are not required to be monotherapy. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., monotherapy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner is unclear what applicants are stating regarding the dates. 
The present claims are prima facia obvious in view of ‘247 since ‘247 teaches to treat hematological cancers such as leukemia with the same compound elected herein.

The rejection of claims 2-7 and 11-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,143,704 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treatment set forth in ‘704 would anticipate the present claims as both applications are drawn to treating the same cancers with the same compounds. A skilled artisan would see the applications are indeed substantially overlapping and embracing the same subject matter.
Applicants arguments filed 8/26/22 have been considered but are not persuasive. Applicants argue that ‘704 is silent toward treating cancer, hematological cancer, or leukemia with formula II as a monotherapy at no specific dosage as required by the present independent claims. ‘704 is clearly directed to treating leukemia (a hematological cancer – see claim 1 therein). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., monotherapy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Likewise, stating the present claims have no required dosage and is not anticipated by ‘704 which does state a dosage is incorrect. The ‘704 would anticipate the present claims as everything set forth therein is embrace in the present claims.



The provisional rejection of claims 2-7 and 11-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/140,331 (reference application) is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treatment set forth in ‘331 would anticipate the present claims as both applications are drawn to treating the same cancers with the same compounds. A skilled artisan would see the applications are indeed substantially overlapping and embracing the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant did not argue this rejection and asked that a review of the claims with respect to nonstatutory double patenting be delayed until allowed subject matter is identified in either of the '331 Patent Application, '957 Patent Application, or '936 Patent Application, as well as in the present application. This would not be proper to not review the present claims and copending application’s claims for double patenting issues and applicants should address every rejection set forth in the future to be considered a fully responsive response. 

The provisional rejection of claims 2-7 and 11-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-11, 13, 15, and 17 of copending Application No. 16/575,957 (reference application) is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treatment set forth in ‘957 would anticipate the present claims as both applications are drawn to treating the same cancers with the same compounds. A skilled artisan would see the applications are indeed substantially overlapping and embracing the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant did not argue this rejection and asked that a review of the claims with respect to nonstatutory double patenting be delayed until allowed subject matter is identified in either of the '331 Patent Application, '957 Patent Application, or '936 Patent Application, as well as in the present application. This would not be proper to not review the present claims and copending application’s claims for double patenting issues and applicants should address every rejection set forth in the future to be considered a fully responsive response. 


The provisional rejection of claims 2-7 and 11-22 on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 28-29 of copending Application No. 17/130,936 (reference application) is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter and the methods of treatment in ‘936 would anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant did not argue this rejection and asked that a review of the claims with respect to nonstatutory double patenting be delayed until allowed subject matter is identified in either of the '331 Patent Application, '957 Patent Application, or '936 Patent Application, as well as in the present application. This would not be proper to not review the present claims and copending application’s claims for double patenting issues and applicants should address every rejection set forth in the future to be considered a fully responsive response. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623